PER CURIAM
Petitioner petitions for review of an order issued in 2000 by the Board of Parole and Post-Prison Supervision designating her a predatory sex offender (PSO). Petitioner raises two assignments of error. First, petitioner argues that the board did not provide her with notice and a hearing before designating her a PSO as required by Noble v. Board of Parole, 327 Or 485, 964 P2d 990 (1998). Second, petitioner argues that the board’s designation of her as a PSO violated ex post facto principles. We affirm.
We decline to address the merits of either assignment of error because petitioner did not exhaust her administrative remedies. See ORS 144.335(l)(b) (judicial review of a final order may be sought if “[t]he person has exhausted administrative review as provided by board rule”). The board issued four orders before the 2000 order that clearly stated that petitioner had been designated a PSO. The first order was issued in 1997. Petitioner did not request administrative review of the 1997 order. Therefore, because petitioner failed to exhaust her administrative remedies, she is now precluded from seeking judicial review.
Affirmed.